20

21

22

23

24

 

 

Case 3:20-cv-00473-DPJ-FKB Document 11-1 Filed 08/31/20 Page 1of3

AFFIRMATIVE DEFENSES

1. Defendant(s) hereby incorporate(s) by reference those affirmative defenses
enumerated in JCRCP 8 as though fully set forth herein, as applicable upon discovery. In the
event further investigation or discovery reveals the applicability of any such defenses,
Defendant(s) reserve(s) the right to seek leave of court to amend this Answer to more
specifically assert any such defense. Such defenses are herein incorporated by reference for the
specific purposes of not waiving any such defenses.

____. Accord and satisfaction.

____ Arbitration and award.

_____ Assumption of risk.

Contributory negligence.

____ Discharge in bankruptcy.

Duress.

___ Estoppel.

____ Failure of consideration.

a Fraud, Dlainti$4 ces not reside tn Mississi ppl

___ Illlegality.

____ Injury by fellow servant.

___ Laches.

License.
Payment.

Release.

* Res Judicata. Mee exhibit “Wa-C, Previces cont. judgemetye.

Cattached )

Statute of frauds.
Statute of limitations.

Waiver.

Answer/PS/57/3-15/10

 
Case 3:20-cv-00473-DPJ-FKB Document 11-1 Filed 08/31/20 Page 2 of 3

ABSTRACT OF CIVIL COURT RECORD FROM JUSTICE COURT AN
a == é
THE STATE OF MISSTISSTPPT BOOK 300 PAGE 1461 \
KEMPER COUNTY STATUS: A
In the Justice Court of said County at the August term thereof, A.D.
2019, judgement was rendered as follows, namely: in the case of
WRIGHT DORSYL Amount of Judgement rendered
VS th day of , 0000
DAVIS KATHY COURT FEE ............ $ 64.00
300 WALTER REED RD 2 a ee ee ee $
PRESTON, MS 39354 (2 s
Wea EN ee wee $
ie SEMIS ES $
TOTAL . 2... eee ee ee eee S 64.00
AMOUNT PAID ON JUDGEMENT 5
LEAVING DUE THEREON .... § 64.00
CAUSE OF ACTION: REPLEVIN FILED: 08/13/2019
DISPOSITION: NO JUDGEMENT GIVEN DATE: 08/27/2019

JUDGMENT DATE: 00/00/0000 IN FAVOR OF:
JUDGMENT AMOUNT GARNISHMENT : (Y/N)

DORSYL WRIGHT ACKNOWLEDGED UNDER OATH THAT SHE WAS AWARE OF FORCLOSURE
FEB 2019 AND NOTICE FROM CHANCERY COURT JUNE 2019 AND KATHY DAVIS OWNED
THE PROPERTY AS OF JULY 11, 2019. NO JUDGMENT RENDERED AGAINST KATHY DAVIE
08/27/2019, GULLY

I CERTIFY THAT THIS IS A TRUE AND CORRECT COPY OF THE COURT RECORD AS
RECORDED IN : BOOK 300 PAGE 1461

eT ON
gua Hiss, LYNN PUCKETT, CLERK
FO eee 5,  KEMPER COUNTY JUSTICE COURT

:
Nae ~~ S
picer %

 

& —
i “ en
SP op hh bP a FA
Zul 4 * “ os $ aw — ak A : f 1 DAF M
RR fopey Z rok Nhe Vv _|_,Clerk
" % ee x Vv
“te, yo se i
Xe, sg Wenenert in ye
49> Ae
ecasesien

** Please Reference BOOK 300 PAGE 14610on all correspondence
Case 3:20-cv-00473-DPJ-EKB Document 11-1 Filed 08/31/20_ Page 3 of 3

JUDGEMENT/ADDENDUM INFORMATION

 

 

 

 

Hash. ahs LUAD
Fol BOP Qard NGteL iamalhanetiug

 

Our on Qo Kath Kvn oyna
ean opoti Qo uw ell LOI

No sdulepaaat ‘ wbeod
Kay Davy 27:

ADDENDUM INFORMATION Pilly

OMtn nb
aa an Dobmore

 

 

 

 

 

 

 

 

/ fy Chalmers Law Ine,

 

 

/ Jeremy Chalmers
Alton mey At Lay,
507 Center Ay ve
PO Box 515 601-416-5225

 

Philadelphia, Mg aaaen Jeremy@Chatmerst au nn ~
